Citation Nr: 0401972	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right-sided injury, claimed as a back disorder.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1953.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDINGS OF FACT

1.  In a November 1977 rating decision, the RO denied service 
connection for residuals of a right sided injury, claimed as 
back; the veteran was notified of the decision and advised of 
his appellate rights; he did not appeal; and the November 
1977 decision became final.

2.  Evidence obtained since the November 1977 decision, while 
new, is not relevant and probative nor is it so significant 
that, when viewed by itself or in conjunction with the 
evidence previously of record, it must be considered in order 
to fairly decide the merits of the service connection claim 
for residuals of a right-sided injury, claimed as a back 
disorder.


CONCLUSION OF LAW

1.  The RO's November 1977 decision denying service 
connection for residuals of a right-sided injury, claimed as 
a back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's service connection claim for residuals of a right-
sided injury, claimed as a back disorder, has not been 
submitted subsequent to the RO's November 1977 decision; the 
requirements to reopen the claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act of 2000 (VCAA) 
was signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The amendments to 38 C.F.R. 
§§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As the present appeal to reopen the claim was 
initiated prior to that date, the claim will be decided under 
the older version of 38 C.F.R. § 3.156, as detailed below.  

A review of the record reflects that a letter sent to the 
veteran in May 2001, pertaining to the VCAA, advised the 
veteran of the reasons why the development was being 
undertaken, and the evidence received in the development.  
However, it should also be noted, with respect to claims 
requiring new and material evidence, the VCAA states that, 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented."  See 
38 U.S.C.A. § 5103(A)(f) (West 2002).

New and Material

In a November 1977 rating decision, the RO denied service 
connection for residuals of a right-sided injury, claimed as 
a back disorder.  The veteran was notified of the decision 
and apprised of his appellate rights.  He did not appeal, and 
the November 1977 decision became final.

If a notice of disagreement is not filed within one year of 
the date of mailing the notification of the RO's denial of 
the veteran's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Manio v. Derwinski, 1 Vet. App.140, 145 
(1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bear directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510,513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  Even if the RO has 
determined that there is new and material evidence, the 
Board, must, in the first instance make a determination.  The 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, .  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board's 
decision is favorable to the veteran, the claim must be 
opened and decided on the merits.  See Glynn v. Brown, 6 Vet. 
App. 523, 528-29, 1994).

Residuals of a Right-Sided Injury, Claimed as a Back Disorder

At the time of the RO's November 1977 decision, the evidence 
of record consisted of the veteran's service medical records 
and post-service medical reports generated from an August 
1977 to September 1977 VA hospitalization.  The service 
medical records do not reflect that the veteran was seen for 
any back injury.  At separation from service, VA medical 
examination noted normal musculoskeletal system and spine.

The earliest indication of any complaints of a back injury 
are contained in the veteran's original claim for benefits, 
dated in October 1977, nearly 24 years after his separation 
from active duty service.  VA medical records from August 
1977 to September 1977 show that he was hospitalized for 
disorders not currently under consideration and physical 
evaluation at hospitalization noted mild scoliosis and 
residual of an old deformity of a right shoulder fracture, 
with full range of motion.  However, there was no indication 
that the veteran suffered from either a right-sided injury or 
a back condition.  Similarly, these records offered no 
medical opinion of a nexus, or link, between his current 
complaints of right-sided injury, claimed as a back disorder, 
and an in-service injury or disease.

The evidence received subsequent to the RO's final November 
1977 rating decision denying service connection for residuals 
of right-sided injury, claimed as a back disorder, consists 
of both his VA and non-VA medical records, to include 
discharge summaries and  primary care summaries.  These 
records are new, in the sense that they have not previously 
been reviewed, however they are cumulative in that they show 
no diagnosis of a right-sided condition, claimed as a back 
condition, nor had records that had been previously 
associated with the claims file and reviewed at the time of 
the RO's November 1977 final decision.

The statements by the veteran essentially reiterate the same 
contentions and allegations noted throughout his claims file; 
namely, that he had injured his right side and back while 
serving as a parachutist in the United States Army.  The 
service medical records have not supported these contentions, 
or by a medical opinion connoting any nexus between the 
veteran's currently claimed right-sided injury, claimed as a 
back disorder, and his military service.  Furthermore, the 
recently submitted evidence does not contain such evidence.  
In the absence of a competent medical opinion as to a current 
diagnosis of residuals of a right-sided injury, claimed as a 
back disorder, and a nexus between a currently diagnosed 
right-sided injury, claimed as a back disorder, and his 
active military service, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for a residuals 
of a right-sided injury, claimed as a back disorder, is not 
reopened.  See Anglin v. West, 203 F.3d 1343, 1347 (2000);  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999); Smith 
v. West, 12 Vet App. 312, 315 (1999); 38 C.F.R. § 3.156(a).




ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for residuals of a right-sided injury, 
claimed as a back disorder, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

